Case: 2:18-cv-00665-MHW-EPD Doc #: 16 Filed: 07/03/19 Page: 1 of 2 PAGEID #: 52




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

                                             :
CHARLES FAUGHT,                              :       CASE NO. 2:18-CV-00665
                                             :
               Plaintiff,                    :       JUDGE MICHAEL H. WATSON
                                             :
       v.                                    :       MAGISTRATE JUDGE ELIZABETH P.
                                             :       DEAVERS
CENTRAL OHIO TRANSIT,                        :
AUTHORITY,                                   :
                                             :       STIPULATION OF DISMISSAL
               Defendant.                    :
                                             :


       The parties, by and through their undersigned counsel, hereby stipulate that the above-

captioned matter is hereby dismissed with prejudice, each party to bear its own attorneys’ fees,

expenses, and costs.



Respectfully submitted,


    /s/ Peter G. Friedmann                              /s/ Leigh Anne Benedic
   Peter G. Friedmann, Esq. (0089293)                   Leigh Anne Benedic (0082120)
   (Pete@thefriedmannfirm.com)                          Porter Wright Morris & Arthur LLP
   The Friedmann Firm LLC                               41 South High Street – Suite 3100
   1457 S. High Street                                  Columbus, OH 43215
   Columbus, OH 43207                                   Telephone:     (614) 227-2000
   614-610-9756 (Phone)                                 Fax:           (614) 227-2100
   614-737-9812 (Fax)                                   lbenedic@porterwright.com

   Attorney for Plaintiff                                  Attorney for Defendant
Case: 2:18-cv-00665-MHW-EPD Doc #: 16 Filed: 07/03/19 Page: 2 of 2 PAGEID #: 53




                                 CERTIFICATE OF SERVICE

       This is to certify that on this 3rd day of July, 2019, a copy of the foregoing Stipulation of
Dismissal was filed electronically. Notice of this filing will be sent to all parties by operation of
the Court’s electronic filing system. Parties may access this filing through the Court’s system.


                                              By:      /s/ Peter G. Friedmann
                                                      Peter G. Friedmann (0089293)
